UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-5199


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

PATRICK WAYNE DULA,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, Jr.,
District Judge. (1:09-cr-00035-WO-1)


Submitted:   May 20, 2010                     Decided:   May 24, 2010


Before WILKINSON, NIEMEYER, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sol Z. Rosen, Washington, D.C., for Appellant.     Anna Mills
Wagoner, United States Attorney, Randall S. Galyon, Assistant
United   States Attorney,  Greensboro,  North  Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Patrick      W.     Dula    pled       guilty,       pursuant        to    a    plea

agreement, to one count of possession with intent to distribute

cocaine,      in    violation       of     21       U.S.C.       § 841(a)(1),           (b)(1)(C)

(2006), and one count of possession of a firearm in furtherance

of a drug trafficking crime, in violation of 18 U.S.C. § 924(c)

(2006).      The district court sentenced Dula to a total of eighty-

seven      months    of     imprisonment            and    ten     years      of     supervised

release.      On appeal, Dula argues that the district court abused

its discretion in imposing a ten-year term of supervised release

on   the     drug   count       because    the       plea      agreement       and      the   plea

hearing colloquy pursuant to Fed. R. Crim. P. 11 only mentioned

a minimum of three years of supervised release.                            We affirm.

              Dula did not object to the district court’s imposition

of   the     ten-year      term    of    supervised            release   in    the      district

court, and we therefore review his claim under the plain error

standard of review.               United States v. Lynn, 592 F.3d 572, 577

(4th Cir. 2010).            To demonstrate plain error, Dula “must show

that    an   error    (1)    was    made,       (2)       is    plain    (i.e.,      clear     and

obvious), and (3) affects substantial rights.”                           Id.

              In    this    case,    the    drug      count       carried      a   maximum      of

twenty years of imprisonment and a period of at least three

years of supervised release.               The statute specifying the maximum

punishment does not state a maximum term of supervised release.

                                                2
21 U.S.C. § 841(b)(1)(C);                  see United States v. Pratt, 239 F.3d

640, 647-48 n.4 (4th Cir. 2001) (“[A] defendant convicted under

21 U.S.C. § 841(b)(1)(C), could, in theory, receive a term of

supervised      release         of    up    to     life.”).         Consistent         with    the

statutory       provision,           the    plea       agreement      stated          that    Dula

understood that, as to the drug count, he “shall be sentenced to

a term of imprisonment of not more than twenty years, a fine not

to exceed $1,000,000, or both.                       Any sentence imposing a term of

imprisonment shall impose a term of supervised release of at

least three years in addition to such term of imprisonment.”

Thus, Dula was clearly given notice in the plea agreement that

three years was the minimum term of supervised release, not the

maximum.

               In accepting a guilty plea, the district court must

inform   a     defendant        during       the     plea   hearing        of,    among      other

things, “any maximum possible penalty, including imprisonment,

fine,    and    term      of    supervised           release.”        Fed.       R.    Crim.    P.

11(b)(1)(H).         In      this      case,     the    district      court       conducted      a

thorough     colloquy          with    Dula      that    ensured      he    understood         the

proceedings, the charges to which he was pleading guilty, and

the   terms     of     the      plea       agreement.         The    court       specifically

informed Dula that “the maximum possible penalty that could be

imposed as to Count 1 includes a term of imprisonment of not

more than 20 years, a period of supervised release of not less

                                                 3
than 3 years, a fine of not more than $1 million or twice the

gross      gain    or    loss     caused        by    the    violation,     whichever      is

greater, a special assessment of $100.”                        Dula indicated that he

understood these possible penalties.

              Dula’s citation of the supervised release provisions

in   the    sentencing         guidelines        is    misplaced.          The   guidelines

specifically        provide       that    “[t]he       term    of   supervised      release

shall      not    be    less    than      any        statutorily     required      term    of

supervised         release.”             U.S.        Sentencing     Guidelines       Manual

§ 5D1.2(c) (2008).             Thus, the guidelines do not limit the term

of   supervised         release    in     this       case.     Finally,      the   district

provided     a    reasoned      explanation,           based   on    Dula’s      prior    drug

convictions, supporting its decision to impose the specific term

of supervised release on the drug count.

              The district court did not err in imposing the ten-

year term of supervised release on the drug count.                            Accordingly,

we   affirm       Dula’s   sentence.            We    dispense      with    oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                                   AFFIRMED




                                                 4